DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2021 has been entered.
Claims 1-10 and 12-15 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-10 and 12-15, it is not clear what process steps are performed to form fraction A.  It appears that the isomeric raw material is fractionated into a naphtha and a diesel fraction 
Examiner additionally notes that claim 6 mentions that diesel and or naphtha are subjected to thermal cracking.  However, if fraction A is actually the diesel fraction, fraction A cannot be naphtha.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knuuttila (US 2010/0317903) in view of Abhari (US 2011/0230632).
Regarding claims 1, 4, 7, and 15, Knuuttila teaches preparing a hydrocarbon raw material from a bio-renewable vegetable oil feedstock by hydrodeoxygenation [0076] and subjecting at least straight chain hydrocarbons in the hydrocarbon raw material to an isomerization treatment to produce isomeric raw material including a middle distillate fraction containing C11-C20 hydrocarbons [0076]. Knuuttila teaches recovering a fraction containing 80% C15-C18 to be used for more specific processes [0077].  Knuutilla teaches the same steps for forming the isomeric raw material as claimed, therefore it is further expected that the Knuutilla isomeric raw material will also have the same properties as claimed.
Knuuttila does not explicitly disclose thermally cracking the isomeric raw material.
However, Abhari teaches a similar process for feeding C18 bio derived hydrocarbons to a steam cracker in order to produce bio based olefins and bio based hydrogen [0033].  Abhari more broadly discloses that the bio derived feedstock has C5-C50 hydrocarbons [0024].  Abhari teaches that the bio derived hydrocarbons sent to steam cracking have 0-80 wt % isoparaffins, less than 5 wt% olefins, and less than 1 wt % aromatics [0032], which overlaps with the claimed range.  
Therefore, it would have been obvious to the person having ordinary skill in the art to have fed the isomeric raw material comprising C18 hydrocarbons to the thermal cracking of Abhari, for the benefit of obtaining the desired bio based olefins and hydrogen.  It is further expected that the isomeric raw material would contain the same content of even numbered hydrocarbons in the C10-20 range, process steps in this regard.
Regarding claims 2 and 9-10, it is expected that the same iso paraffins in the same amount would be present, since the isomeric material is prepared by the same process steps as claimed.  It is not seen where Applicant has distinguished the process steps in this regard.
Regarding claim 3, Abhari teaches thermal cracking conducted at a coil outlet temperature of at least 790°C and/or thermal cracking conducted at a temperature of at most 960°C [0034].
Regarding claim 5, Abhari teaches the limitations of claim 1, as discussed above.
While Abhari does not explicitly disclose that the preparing hydrotreatment is hydrocracking, Examiner notes that the conditions of the Abhari hydrotreatment overlap with the hydrocracking conditions indicated in Applicant’s instant specification (see Abhari [0028], applicant’s instant specification page 11, lines 30-35).
Therefore, it is expected that the same hydrocracking as disclosed in the instant claims, since Abhari teaches the same process conditions as claimed.  It is not seen where Applicant has distinguished the process steps in this regard.
Regarding claim 6, Examiner notes that the Knuuttila middle distillate fraction necessarily contains diesel range fractions [0076].  The thermal cracking steps are discussed as respect to claim 1 above.
Regarding claim 8, Abhari teaches steam cracking at a flow rate between water and isomeric raw material of 0.05-1.20 [0034].
Regarding claim 12
Regarding claim 13, Abhari teaches the polymer is a polyolefin [0039-0040].  Abhari teaches that such products are desired as they are useful in plastic products [0039].
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the percentage of monomers sent to polymerization, for the benefit of obtaining the desired amount of plastic products.  In this regard, it is not seen where such a selection would result in any new or unexpected results.
Regarding claim 14, Abhari teaches forming an article, such as film, beads, or a molded article from the polymer [0045-0048].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guillon (US 2009/0318740) teaches sending renewable feedstocks to deoxygenation, isomerization, and fractionation to obtain diesel and naphtha range products [0023-0056], [0076-77].  The diesel is used as a fuel cut and the naphtha is sent to steam cracking [0077].  Guillon does not disclose sending diesel boiling range material to steam cracking.
Mylloyoja (US 2007/0010682) teaches deoxygenation and isomerization of bio oils to obtain diesel range products [0057], [0066], [0071].  Mylloyoja does not explicitly disclose sending diesel range products to steam cracking.
Schmidt (WO 2005/116168) teaches creating olefins from biodiesel by partial oxidation.  Schmidt does not disclose using thermal cracking to form olefins.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE STEIN/Primary Examiner, Art Unit 1771